                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION


AHMAD SAIDI,

                       Plaintiff,

v.                                                     Case No: 6:18-cv-1338-Orl-40GJK

HATEM A. SAQR,

                       Defendant.
                                         /

                                         ORDER

      This cause comes before the Court on Defendant’s Motion to Dismiss (Doc. 7 (the

“Motion”)), filed August 24, 2018. On September 7, 2018, pro se Plaintiff moved for an

extension of time to file a response to the Motion. (Doc. 17). On September 11, 2018, the

Court granted the request and ordered Plaintiff to file a response by September 28, 2018.

(Doc. 19). To date, Plaintiff has not responded to the Motion.

      In the absence of a response, the Court finds that the Motion is due to be granted

as unopposed. Accordingly, it is ORDERED AND ADJUDGED as follows:

      1. Defendant’s Motion to Dismiss (Doc. 7) is GRANTED.

      2. The Amended Complaint (Doc. 2) is DISMISSED WITHOUT PREJUDICE.

      3. On or before Friday, November 16, 2018, Plaintiff may file a second amended

          complaint. Failure to timely file will result in dismissal of this action with

          prejudice.
      DONE AND ORDERED in Orlando, Florida on November 2, 2018.




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                     2
